Citation Nr: 1022395	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  05-26 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for postoperative residuals of bilateral 
inguinal hernia has been received. 

2.  Whether new and material evidence to reopen a claim for 
service connection for hypertension has been received.

3.  Entitlement to service connection for irritable bowel 
syndrome (IBS), to include as a residual of in-service 
appendectomy.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran had active service from August 1944 to June 1946.   
The Veteran was also affiliated with some element of the 
military reserve subsequent to his active service.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2005 rating decision in which the RO declined to 
reopen claims for service connection for postoperative 
residuals of bilateral inguinal hernia, peritoneal adhesions, 
and hypertension on the grounds that new and material 
evidence had not been received; denied service connection for 
IBS and skin cancer; and denied a TDIU.  The Veteran filed a 
notice of disagreement in June 2005, and the RO issued a 
statement of the case (SOC) on all issues except hypertension 
in July 2005.  Later the same month, the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals).  In September 2005, the RO issued a SOC 
on the hypertension issue, and later the same month, received 
a substantive appeal as to that issue.

In September 2005, the Veteran testified during a hearing 
before a Decision Review Officer (DRO) at the RO; a 
transcript of the hearing is of record.  In February 2006, 
the RO issued a supplemental SOC (SSOC) reflecting its 
continued denial of the remaining claims on appeal.

In April 2006, the Veteran requested a Board hearing in 
Washington, D.C., but he withdrew that hearing request in 
writing in May 2006.  See 38 C.F.R. § 20.704(e) (2006).

In August 2006, a Deputy Vice Chairman of the Board granted 
the July 2006 motion of the Veteran's representative to 
advance this appeal on the Board's docket, pursuant to 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).

In an August 2006 decision, the Board determined that new and 
material evidence had not been received to reopen the 
Veteran's claims for service connection for postoperative 
residuals of bilateral inguinal hernia, for peritoneal 
adhesions, and for hypertension; denied his service 
connection claims for skin cancer and for IBS; and denied a 
TDIU.

The Veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court).  In a July 2007 
Order, the Court granted a joint motion for remand (filed by 
representatives for both parties), vacating the Board 
decision and remanding the matters to the Board for further 
proceedings consistent with the joint motion.

In November 2007, the Board granted service connection for 
skin cancer and remanded the remaining claims to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
further action, to include additional development of the 
evidence.  After completing the requested development, the RO 
continued the denials of the claims (as reflected in an April 
2009 SSOC) and returned the appeal to the Board for further 
consideration.

In October 2009, the Board determined that new and material 
evidence had not been received to reopen the Veteran's claims 
for service connection for postoperative residuals of 
bilateral inguinal hernia and for hypertension, and denied 
his claim for service connection for IBS.  The Board also 
reopened the Veteran's claim for peritoneal adhesions based 
on receipt of new and material evidence and remanded the 
claim for service connection for peritoneal adhesions, on the 
merits, along with the claim for a TDIU, to the RO, for 
further action, to include additional development of the 
evidence. 

The Veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court).  In a January 2010 
Order, the Court granted a joint motion for remand (filed by 
representatives for both parties), vacating the Board 
decision as to all of the matters denied, and remanding these 
matters to the Board for further proceedings consistent with 
the joint motion.  As explained in more detail below, the 
joint motion required the Board to allow the Veteran and his 
representative additional time to obtain and submit further 
evidence in relation to his claims.  

In April 2010, the Veteran's representative submitted 
additional medical evidence directly to the Board, with a 
waiver of initial RO consideration of the evidence.  This 
evidence is accepted for inclusion in the record on appeal.  
See 38 C.F.R. § 20.1304 (2009).   


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.

2.  In a January 1979 decision, the Board denied service 
connection for bilateral inguinal hernias; pursuant to the 
Veteran's request, the Board reconsidered the decision in 
February 1981 and continued the denial of the claim, 
considering only the evidence of record at the time of the 
January 1979 decision.   

3.  In a July 1979 rating decision, the RO denied service 
connection for hypertension; although notified of the denial 
in a letter that same month, the Veteran did not initiate an 
appeal.

4.  No new evidence associated with the claims file since the 
January 1979 Board decision, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for bilateral inguinal hernia, or raises a 
reasonable possibility of substantiating the claim.

5.  No new evidence associated with the claims file since the 
July 1979 rating decision, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for hypertension, or raises a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  As evidence received since the Board's January 1979 
denial is not new and material, the criteria for reopening 
the claim for service connection for postoperative residuals 
of bilateral inguinal hernia are not met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).

2.  As evidence received since the RO's July 1979 denial is 
not new and material, the criteria for reopening the claim 
for service connection for hypertension are not met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Specific to requests to reopen, the veteran must be 
notified of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in an April 2004 pre-rating letter, the RO 
provided notice to the Veteran explaining that new and 
material evidence was needed to reopen the previously denied 
claims, explaining what information and evidence was needed 
to substantiate the underlying claims for service connection,  
and defining new and material evidence.  This letter also 
informed the Veteran of what information and evidence must be 
submitted by the appellant and what information and evidence 
would be obtained by VA.  The letter did not inform the 
Veteran of the reasons why his claims had previously been 
denied.   The June 2005 RO rating decision reflects the 
initial adjudication of the claim after issuance of the April 
2004 letter.

Post rating, a December 2008 letter provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  This letter also informed the Veteran why 
his claims to reopen had previously been denied.   After 
issuance of the December 2008 letter, and opportunity for the 
Veteran to respond, the April 2009 SSOC reflects 
readjudication of the claims.  Hence, the Veteran is not 
shown to be prejudiced by the timing of the latter notice.   
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records, and the report of December 
2005 and January 2009 VA examinations.  Also of record and 
considered in connection with the appeal is the transcript of 
the Veteran's September 2005 DRO hearing, along with various 
written statements provided by the Veteran, and by his 
representative, wife, and pastor, on his behalf.  The Board 
also finds that no additional RO action to further develop 
the record in connection with any of the claims herein 
decided is warranted.  

Extensive efforts have been made to obtain relevant records 
from the former Marine Hospital in Buffalo, New York; 
however, these records could not be obtained.  The Veteran 
has been made aware that VA was unable to obtain these 
records and of his responsibilities regarding the production 
of evidence.

The Board also notes that in the January 2010 joint motion, 
the parties indicated that neither the Veteran nor his 
representative were informed that his appeal was being 
certified to the Board, prior to its decision on appeal, as 
was required under 38 C.F.R. § 19.36.  Thus, on October 1, 
2009, when the Veteran, through his representative, requested 
that the RO take no further action on his claims to allow him 
to obtain additional medical evidence, he was unaware that 
the claim had already been certified to the Board.  It was 
noted that neither the RO, nor the Board responded to this 
October 1, 2009 request, and that the Board went ahead issued 
the decision on the appellant's claims on October 26, 2009.  
Consequently, the parties found that the October 2009 Board 
decision had to be vacated, and the claims had to be remanded 
back to the Board, to afford the Veteran due process by 
allowing him sufficient time to submit additional evidence in 
relation to his claims, prior to the issuance of a Board 
decision. 

Subsequent to the January 2010 order granting the January 
2010 joint motion, a January 25, 2010 letter was sent from 
the Board to both the Veteran and his attorney, noting that 
the appeal had been remanded back to the Board and requesting 
that they submit any evidence or argument within 90 days of 
the letter.  The letter also informed them that if they did 
submit additional evidence, they had the right to have the 
evidence considered by the agency of original jurisdiction 
(i.e. the RO) in the first instance, or that they could waive 
this right and have the evidence considered by the Board in 
the first instance.  In response, both the Veteran and his 
attorney submitted evidence and argument pertaining to the 
claim for service connection for IBS but did not submit 
evidence or argument pertaining to either claim to reopen.   
Thus, as the Veteran and his attorney were afforded 
sufficient time to either submit evidence pertinent to these 
claims or to indicate that they were preparing to submit such 
evidence, and were advised of their right to have any 
evidence submitted considered by either the RO or the Board 
in the first instance, the Board finds that they were 
afforded appropriate due process in regard to evidence 
submission, in compliance with January 2010 joint motion.  
Accordingly, no further RO action in this regard, prior to 
appellate consideration, is required.  
 
In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In a September 1977 rating decision, the RO, inter alia, 
denied service connection for double hernia.  The Veteran 
perfected an appeal as to the denial of the claim and, in 
January 1979, the Board, inter alia, denied service 
connection for postoperative residuals, inguinal hernia, 
bilateral.  

The Veteran requested reconsideration of the January 1979 
Board decision.  The decision was reconsidered by the Board, 
and in February 1981, the Board continued to deny the claim.  
Importantly, in February 1981, the Board considered the 
evidence of record at the time of the January 1979 Board 
decision.

As no exception to finality applies, the Board's February 
1981 denial is final as to the evidence then considered (that 
of record at the time of the January 1979 Board decision), 
and is not subject to revision on the same factual basis.  
See 38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100.

In July 1979, the RO denied the Veteran's claim for service 
connection for hypertension.  Although notified of the 
decision, the Veteran did not initiate an appeal.  See 38 
C.F.R. § 20.200.  Hence, the RO's July 1979 decision is final 
as to the evidence then of record, and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104, 20.302, 20.1103.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the Veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claims in 
February 2004.            Regarding petitions to reopen filed 
on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) defines "new" evidence as evidence not previously 
submitted to agency decision makers and "material" evidence 
as evidence that, by itself or when  considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time of 
the last final disallowance (on any basis) of the claim, and 
is not duplicative or "merely cumulative" of other evidence 
then of record.  This analysis is undertaken by comparing the 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282- 
83 (1996).  Here, the February 1981 Board decision is the 
last final denial on the claims for postoperative residuals 
of bilateral inguinal hernias; however, in determining 
whether new and material evidence has been received with 
respect to this claim, the Board will consider the evidence 
of record received since January 1979 (as the Board's 
February 1981 reconsideration decision considered the 
evidence only up until that point).  The last final denial of 
the hypertension claim is the RO's July 1979 rating decision; 
consequently, in determining whether new and material 
evidence has been received with respect to this claim, the 
Board will consider the evidence of record since July 1979.   
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

A. Postoperative residuals of bilateral inguinal hernia

The evidence considered by the Board in February 1981 
consisted of statements from the Veteran and his wife, 
service treatment records, private treatment records, VA 
treatment records and a VA examination report.  The service 
and VA treatment records do not show that any hernia was 
present during active military service.  The Veteran did have 
a hydrocele.  A January 1949 report of examination in 
connection with the reserves did note that the Veteran had a 
double hernia in 1947, after his active service.  The 
February 1978 VA examination report, and a March 1978 letter 
from Martin Fink, M.D., also noted hernia surgery after the 
Veteran's discharge from active service; the former noting no 
evidence of recurrence of hernia.  Doctor Fink stated that 
the Veteran was discharged in 1946 with a diagnosis of 
multiple peritoneal lesions and bilateral inguinal hernias; 
although the Board notes that such is not reflected in the 
Veteran's service treatment records, to include his June 1946 
discharge physical (which showed appendectomy and peritonitis 
(acute)).  The Veteran stated that he had no hernias until he 
was being discharged from service, and his wife stated that 
since she had known him (approximately since 1950), he had 
had abdominal pains.  The Veteran also stated that his 
hydrocele developed into a hernia.

The basis for the Board's February 1981 denial was that the 
evidence did not show inguinal hernia present during service 
or causally related to any disability of service origin.

Pertinent evidence added to the claims file since the 
evidence considered in February 1981 includes statements from 
the Veteran and his wife and pastor, VA examination reports 
(digestive, stomach/duodenum, and intestines), VA and private 
treatment records, and a letter and photographs that the 
Veteran has indicated were created during service.

The VA treatment records and examination reports note the 
Veteran's history of herniorrhaphy after service but do not 
address any relationship between the hernias and service.  
The private treatment records also do not relate hernias to 
the Veteran's service.  The letter home and photographs do 
not address hernias.

While the medical evidence can be considered "new," in that 
it was not considered by the Board in February 1981, it is 
not "material."  That is, the evidence does not show inguinal 
hernia present during service or causally related to service- 
the basis for the last prior final denial.  Thus, the new 
medical evidence does not relate to an unestablished fact 
necessary to substantiate the claim or raise a reasonable 
possibility of substantiating the claim.

The Board has also considered the statements submitted by the 
Veteran and on his behalf.   In this regard, the Veteran's 
pastor vouched for the Veteran's credibility and his wife 
relayed that he has had stomach problems and abdominal pains.  
These statements do not relate inguinal hernias to service.  
As for the statements by the Veteran and his representative, 
the Board notes that as laypersons without the appropriate 
medical training and expertise, they are not competent to 
render a probative opinion on a medical matter-to include 
whether there exists a relationship between current hernias 
and service..  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).  Therefore, where, as here, 
resolution of the appeal turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
postoperative residuals of bilateral inguinal hernias are not 
met, and the February 1981 Board denial of this claim remains 
final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the 
Veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen the finally disallowed 
claim, the benefit-of-the-doubt doctrine is not applicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

B. Hypertension

The evidence of record at the time of the RO's July 1979 
denial of service connection for hypertension consisted of 
statements from the Veteran and his wife, service treatment 
records, private treatment records, VA treatment records and 
a VA examination report.  The Veteran's service treatment 
records do not reflect any diagnosis of hypertension during 
service.  On June 1946 separation examination, the Veteran's 
blood pressure was found to be 146/70.  VA treatment records 
show a diagnosis of labile hypertension in 1977, and Dr. Fink 
noted mild essential hypertension in March 1978.

The basis for the RO's July 1979 denial was that the evidence 
did not show that hypertension was incurred in or aggravated 
by service.  The RO noted that the first evidence of any 
elevated blood pressure condition was noted in 1978, some 32 
years following release from service.

Pertinent evidence added to the claims file since July 1979 
decision includes the statements from the Veteran and his 
wife and pastor, the VA examination reports (digestive, 
stomach/duodenum, and intestines), VA and private treatment 
records, and the letter and photographs the Veteran has 
indicated were created during service.

The Board notes that none of the medical evidence received 
since the February 1979 Board decision indicates that the 
Veteran has hypertension as a result of his service or 
beginning during his service.  Thus, while this evidence can 
be considered "new," in that it was not before the RO in July 
1979, it is not "material."  That is, the evidence does not 
show that the Veteran has hypertension that was incurred in 
or aggravated by service- the basis for the last prior final 
denial.  Consequently, this new evidence does not relate to 
an unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim.

As for the statements provided by the Veteran and his 
representative, pastor and wife, as noted above, none of the 
above-named individuals is competent to render a probative 
opinion on a medical matter upon which this claim turns-
whether there exists a relationship between hypertension and 
service.  See Bostain, 11 Vet. App. at 127, citing Espiritu, 
2 Vet. App. 492.  See also Routen, 10 Vet. App. at 186.  
Therefore, where, as here, resolution of the appeal turns on 
a medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.   See Hickson, 11 Vet. App. 374; Moray, 5 Vet. App. at 
214.  

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
hypertension are not met, and the July 1979 RO denial of this 
claim remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.  As the Veteran has not fulfilled his threshold burden 
of submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni, 5 Vet. App. at 467.



ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
postoperative residuals of bilateral inguinal hernia is 
denied.

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
hypertension is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for service connection for IBS is 
warranted.

Service treatment records reflect that the Veteran was seen 
by medical personnel in the early morning on March 13, 1945 
for severe abdominal pain.  He was found to have appendicitis 
and an immediate appendectomy with drainage was performed.  
Subsequent to the appendectomy, the Veteran was noted to have 
a tympanitic mass in the lower mid abdomen, which was 
believed to be an intra-abdominal abscess.  He was treated 
with antibiotics and bed rest, and eventually discharged back 
to duty on April 6, 1945.   On June 1946 separation 
examination, it was noted that the Veteran had had the 
appendectomy, along with peritonitis, in 1945.

During a February 1978 VA examination, the Veteran reported 
gas pains occasionally in the bowel, belching gas and 
indigestion.  He also stated that he had pains occasionally 
in his right lower abdomen. He had not seen a physician in 
the last 20 years for these complaints.  The examiner did not 
identify any current IBS.

In a March 1978 letter, Dr. Fink noted that he examined the 
Veteran and that there was no question that the Veteran had 
moderately severe IBS.  Dr. Fink indicated that the Veteran 
had reported that he had continued to experience chronic, 
intercurrent abdominal pains and loose stools, along with 
occasional periods of nausea and rare periods of vomiting, 
since the appendectomy and peritonitis in service.  

In a March 1978 statement, the Veteran's wife indicated that 
the Veteran had always had stomach problems and abdominal 
pains since she met him in approximately 1950.   In an April 
1978 statement, the Veteran indicated that when the 
perotinitis set in subsequent to his appendectomy in service, 
a drain was cut into his side and he fell into a coma.  He 
noted that his weight dropped from 197 pounds to 97 pounds 
but fortunately due to the treatment he received with 
penicillin and sulfa, he eventually recovered. 

The Veteran was afforded a VA examination in December 2005.  
After a review of the pertinent history and examination of 
the Veteran, the examiner stated that the Veteran's symptoms 
were consistent with cholecystolithiasis (a gallbladder 
disease) and not IBS.  She also stated that she could not 
conclude if the Veteran had IBS based on the available 
information, but that it was more likely than not that his 
appendectomy did not cause any IBS.

In September 2007, E. Rodney Hornbake, M.D., diagnosed 
probable IBS.  In a January 2009 letter to Dr. Hornbake, Dr. 
Michael Bennick, a private gastroenterologist, noted the 
findings from a recent colonoscopy and upper endoscopy.  He 
reported that the Veteran had been plagued with intermittent 
bouts of alternating diarrhea and constipation for years.  
Dr. Bennick was fairly convinced that this was a classic IBS 
characterized by alternating stools and some cramping 
abdominal pains.  

 In a subsequent April 2010 letter, Dr. Hornbake noted that 
the Veteran had described to him the severe emotional impact 
of being triaged by a military corpsman on the beach after 
landing under fire.  The Veteran indicated that the corpsman 
had diagnosed peritonitis and painted an X with Mercurochrome 
on the Veteran, indicating a mortal condition.  The Veteran 
further indicated that only after the tide of battle was a 
surgeon able to evaluate and operate on him.  Dr. Hornbake 
found that Corticotrophin Releasing Factor (CRF), which would 
have been expected to be produced in abundance in the 
described circumstances surrounding the Veteran's in-service 
appendectomy with peritonitis , had been shown to have a 
causative role in the development of gastric and colonic 
motor dysfunction that characterizes irritable bowel 
syndrome.   Therefore, it was more likely than not that the 
Veteran's IBS symptoms were a direct result of his ruptured 
appendix and severe peritonitis in service.  (The Board notes 
that the service treatment records do not include any 
notations indicating that the Veteran was triaged for 
peritonitis on a beach; they simply reflect that the Veteran 
was treated aboard the USS Oneida).    

The Veteran was afforded another VA examination in January 
2009.   After a review of the relevant history and 
examination, the examiner diagnosed IBS based on the 
Veteran's past medical history and the findings of Dr. 
Bennick, and stated that while the Veteran had a history of 
ruptured appendix and peritonitis, there was no evidence in 
his records to suggest that his IBS is medically related to 
his active military service, to include an in-service 
appendectomy.  The examiner explained that a review of 
literature did not provide evidence that IBS is caused by or 
associated with a history of ruptured appendix/peritonitis.  
The examiner opined that it is not likely that the current 
IBS is related to military service, to include in-service 
appendectomy.

In a February 2010 letter (submitted by the Veteran without a 
waiver of initial RO consideration of the evidence), Dr. 
Jeffrey Topal, opined that there was a causal link from the 
Veteran's severe peritonitis at the time of the ruptured 
appendix in 1945 to the development of intra-abdominal 
adhesions, to his intermittent gastrointestinal symptoms of 
pain, vomiting, and altered bowel movements.  He commented 
that the record spoke for itself; the severe peritonitis 
caused intra-abdominal adhesions, which resulted in the 
sequelae of the Veteran's current symptoms of abdominal pain, 
vomiting and altered bowel movements.  

The foregoing evidence establishes that the Veteran suffered 
from peritonitis during service subsequent to his 
appendectomy and also reasonably establishes that he has 
current IBS.  However, there is conflicting medical opinion 
evidence as to whether the current IBS is related to the 
appendectomy with peritonitis in service, with the VA 
examiners' opinions supporting a finding that such a 
relationship does not exist and Dr. Topal and Dr. Hornbake's 
opinions supporting a finding that such a relationship does 
exist.   The Board notes that all four of these physicians 
are internists, rather than specialists in the field of 
gastroenterology.  Accordingly, the Board finds that that a 
medical opinion by a VA gastroenterologist-based on full 
consideration of the Veteran's documented medical history ( 
to and the existing medical opinions of record) and 
assertions, and supported by a clearly-stated rationale-
would be helpful in resolving the claim for service 
connection.   See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the RO should arrange for the Veteran to undergo 
VA examination, by a gastroenterologist, at a VA medical 
facility.  The Veteran is hereby advised that failure to 
report to the scheduled examination, without good cause, may 
result in denial of the claim for service connection (as the 
original claim will be considered on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the Veteran fails to report to any 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.

To ensure that all due process requirements are met, and that 
the record before the examiner is complete, the RO should 
also give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claim remaining 
on appeal.  The RO's letter to the Veteran should explain 
that he has a full one-year period for response. See 38 
U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).   

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient 
information, and, if needed, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties 
imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.   Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal. 

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should send to the Veteran and 
his attorney a letter requesting that the 
Veteran provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional evidence 
pertinent to the claim on appeal that is 
not currently of record.

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA examination, by a 
gastroenterologist, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the Veteran, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.   All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the examining physician prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.

The examiner should provide an opinion, 
consistent with sound medical judgment, as 
to whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the Veteran's irritable 
bowel syndrome had its onset in or is 
medically related to service, to include 
the appendectomy and peritonitis noted 
therein.

In rendering the requested opinion, the 
physician should specifically consider and 
discuss the prior VA medical opinions from 
December 2005 and January 2009, Dr. 
Topal's February 2010 medical opinion, and 
Dr. Hornbake's April 2010 medical opinion.   

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the Veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim on appeal, 
in light of all pertinent evidence and 
legal authority.

7.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
Veteran and his attorney an appropriate 
SSOC that includes clear reasons and bases 
for the determination, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 






5109B, 7112 (West Supp. 2009).  The RO is reminded that this 
appeal has been advanced on the Board's docket.
    



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


